DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               DALE CULVER,
                                 Appellant,

                                      v.

                      WELLS FARGO BANK, N.A.,
                             Appellee.

                               No. 4D17-3947

                               [April 11, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Dina A. Keever-Agrama, Judge; L.T. Case No. 50-2015-CA-
003855-XXXX-MB.

  Kendrick Almaguer and Samuel Aaron Korab of The Ticktin Law Group,
PLLC, Deerfield Beach, for appellant.

  Sara F. Holladay-Tobias, Emily Y. Rottmann and C. H. Houston III of
McGuirewoods LLP, Jacksonville, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and LEVINE, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.